Citation Nr: 1535390	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's notice of disagreement (NOD) was received in November 2010.  A statement of the case (SOC) was issued in January 2012, and a substantive appeal was received also in January 2012.

In March 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for vision loss.  In the March 2015 remand, it was explained that there were outstanding treatment records that had been identified by the record, but not yet obtained for the claims file.  Specifically, the Board's prior remand states:

Post-service VA treatment records dated April 2011 reflect that the Veteran reported a history of childhood right eye trauma prior to enlistment and a detached retina in his right eye in 2004. . . . Despite the noted history, the record on appeal consists only of VA treatment records dating back to January 2006, and moreover, does not reflect any documented efforts to locate the records from treatment of the detached retina in 2004 or from treatment of his reported childhood eye trauma.

In response to the Board's remand instructions, the AOJ advised the Veteran by letter in April 2015, of the information and evidence necessary to substantiate his claim.  It also advised him that "VA [was] undertaking efforts to obtain records for treatment of [his] right eye detached retina in 2004 and for treatment of [his] reported childhood eye trauma," and requested that he identify (and provide releases for) the names and addresses of the medical facilities where the foregoing treatment had taken place.  The Veteran did not respond to the April 2015 letter, and as a result, the AOJ continued the denial of service connection for vision loss in a May 2015 supplemental SOC (SSOC).

On further review of the record, however, the Board notes that in a statement received in August 2010, the Veteran had previously indicated that all his medical evidence can be obtained through the VA Medical Center (VAMC) in San Juan, Puerto Rico.  As a result, this matter is being remanded again so that the Veteran's 2004 and 2005 treatment records may be obtained from the San Juan, Puerto Rico VAMC.  

If the 2004 treatment records from the San Juan, Puerto Rico VAMC do not contain records related to the detached retina in his right eye, then the Veteran should be contacted again for this information.  Likewise, as this claim is being remanded anyway, he should be afforded another opportunity to identify the place of treatment for his childhood right eye trauma.  The Veteran is reminded that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from the San Juan, Puerto Rico VAMC (dated from January 2004 - December 2005).  

2. 	After the above development has been completed, contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his vision loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the healthcare providers who treated him for his childhood right eye trauma and for his detached retina in the right eye in 2004 (if such records are not located in his 2004 VA treatment records).  

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	Review the claims file and ensure that all development sought in this remand has been completed.  Undertake any additional development deemed necessary by the newly obtained evidence/record (to include the scheduling of a VA examination, if warranted).

5. 	After completion of the above development, the issue of the Veteran's entitlement to service connection for vision loss should be readjudicated.  If the determination remains unfavorable, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

